DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 05/17/2021 has been entered. Claims 1, 6, and 9 have been amended, claims 2-4 are cancelled, and no claims have been added. Accordingly, claims 1 and 5-9 are pending and are under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, on 05/19/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170209933 A1; of record) in view of Cox et al. (US 20130164167 A1; of record), Feng et al. (CN108384962A; English machine translation cited; of record), Ernst et al. (US 20080152533 A1; of record), and Abayaweera et al. (US 20180223393 A1; of record).
Regarding claims 1 and 5:
Wang teaches a method for recycling waste cemented carbide by molten salt chemistry [Abstract], wherein the cemented carbide contains abundant valuable metals including titanium [0003], [0017], which meets the claimed “titanium-containing slag” limitation, wherein the method comprises the following steps:
The titanium-containing waste cemented carbide (hereinafter “waste cemented carbide”) is added into molten salt media [0011], wherein the molten salt media contains compound A, compound B, and NaCl under vacuum [0010]. Compound A of Wang can be, for example, CaO [0016] (see [0016] for full list; also see para. [0041] and [0045] of Wang for use of CaO as the step 1 of claim 1. 
Although Wang teaches that the waste cemented carbide contains titanium carbide and titanium carbonitride based cemented carbides and W/Ti/Ta/Nb cemented carbides [0003],[0017], Wang does not explicitly teach that the slag contains CaTiO3 (in step 1 of claim 1). However, Wang teaches that the invention can be applied to preparation of other materials, such as refractory metal alloy or intermetallic compound high temperature structure materials, metal elemental material, cemented carbide materials, and high gravity alloy materials [0030]. One of ordinary skill in the art would recognize based on the teachings of Wang, that although the preferred embodiment of the invention is directed to producing tungsten metal, tungsten carbide, and tungsten carbide cobalt nanopowders [0042], [0044], [0046], the invention can be applied to recover other valuable metals such as titanium [0003], [0017], [0030]. Thus, one of ordinary skill in the art would find it obvious to use simple substitution of the waste cemented carbide material with a primarily titanium-containing material with in order to primarily produce titanium (rather than the waste-cemented carbide in the preferred embodiment, which although contains titanium [0017], appears to primarily contain tungsten). One of ordinary skill in the art would further recognize that during the oxidation step [0011], titanium metal would be oxidized and react with CaO and ambient oxygen gas under high temperature conditions such that is would prima facie be expected to form TiO32- (in the form of CaTiO-3), in view of this oxidation method step being substantially similar to the claimed method step, which meets the claimed “CaTiO3” in claim 1
The mixture is stirred, and an oxidizing gas is introduced to carry out an oxidation-dissolution reaction [0011], which meets the claimed heating/oxidation and enrichment step in step 1 of claim 1;
The oxidation reaction is performed for 5 hours in embodiment 1 [0041], and for 6 hours in embodiment 3 [0045], which is within the claimed range of 5-10 hours.
The molten salt medium mixture is dehydrated under vacuum [0010], which meets the “dehydrating” step in step 4 of claim 1. As discussed above, by performing the above substitution of a titanium-containing material, the oxidation step would necessarily result in an oxidized titanium material (i.e. such as CaTiO3 as claimed). Thus, performing the above substitution would necessarily result in mixing of the obtained CaTiO3 with the molten salt medium in paragraph [0010].
A thermal reduction reaction is carried out on the molten salt reaction system at 400-850°C [0013], which meets the “melting” step and the temperature of 550-900°C in step 4 of claim 1;
A reductant is added, and a protective gas is introduced [0013], which meets the claimed steps of adding a reducing agent into the molten salt reaction system, and “inert gas” as required by step 5 of claim 1. At this point, the temperature is neither increased nor decreased; thus, it is understood that the temperature is still at the temperature of 400-850°C as discussed in [0013], which meets the claimed temperature in step 5 of claim 1, of 400-900°C;
The mixture obtained from the thermal reduction reaction is washed, filtered, and vacuum dried [0014], which meets the claimed vacuum filtering, washing, and vacuum drying in step 6 of claim 1
Separation and collection of the molten salt media and waste cemented carbide nanopowder is then performed [0014], which meets the claimed “nanopowder” of step 5 of claim 1, and the separating step in step 6 of claim 1.
Wang is silent regarding cooling to precipitate the titanium-enriched slag containing CaTiO3 (in step 1 of claim 1), the temperature being within the claimed range of 1100-1500°C (in step 1 of claim 1), subjecting the titanium-enriched slag to pulverization, gravity flotation, and drying (in step 2 of claim 1), repeating steps 1 and 2 (in step 3 of claim 1), and is further silent regarding the step of “pickling” (in step 6 of claim 1).

Cox teaches a method to extract and refine metal product from metal-bearing ores, including a method to extract and refine titanium products such as titanium from titanium bearing ores with TiO2 (Abstract).
In one embodiment of the invention, the method for the extraction of titanium products from a titanium-bearing ore and the refining of the extracted titanium metal products may include preparing the titanium-bearing ore for extraction [0104]. Titanium-bearing ores are typically laden with impurities and agglomerated as taken from the earth [0104]. Accordingly, the raw titanium-bearing ore may be subject to cleaning or concentration processes during operation to remove gangue minerals and to create titanium-bearing ore concentrates before extracting the titanium product therefrom in operation [0104]. For example, the raw titanium-bearing ore may be subject to a physical concentration method, such as crushing (which meets the claimed “pulverization” in step 2 of claim 1), separation of heavier and lighter particles, and may be subject to removal of gangue minerals by spiral concentration to produce a titanium-bearing ore concentrate [0104]. In one embodiment, the raw titanium-bearing ores or titanium-claim 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the crushing/pulverization step and particle size of Cox with the method of Wang, as doing so would allow for physically concentrating the titanium-bearing portion of a mixture to achieve better separation [0104], and would allow for better processing due to the finer particle size [0103].
Cox is silent regarding the temperature being within the claimed range of 1100-1500°C (in step 1 of claim 1), gravity flotation, and drying (in step 2 of claim 1), repeating steps 1 and 2 (in step 3 of claim 1), and is further silent regarding the step of “pickling” (in step 6 of claim 1).

Feng teaches a ferrotitanium synthesis method using a calcium modifying agent which comprises calcium oxide and sodium carbonate (Abstract). The titanium-containing blast furnace slag is modified with the calcium modifier to obtain a perovskite concentrate [0027] (perovskite being CaTiO₃). Feng discloses performing the oxidation of titanium to form perovskite (CaTiO3) at a temperature of 1200-1500°C [0028]-[0032], which is within the claimed range of 1100-1500°C. Under high temperature conditions, the perovskite alloy is in the molten state [0028]; this part of the perovskite alloy is mostly concentrated in the upper part of the furnace body, and iron-containing minerals are mainly formed in the lower part of the furnace body, while waste gas minerals are in the middle [0028]. The process of separating and obtaining the perovskite concentrate may be to first cool down to allow the perovskite crystal grains to grow, and then separated by conventional means [0028], which meets the claimed step of “cooling to step 1 of claim 1. The separation by “conventional means” is performed such that perovskite concentrate is screened out through longitudinal beneficiation [0028]. This is understood to mean gravity-based separation, in view of the context of the heavier materials (such as iron-containing minerals) being formed in the lower portion of the furnace, while the lower density perovskite is formed at the top, which meets the claimed “gravity flotation” limitation in step 2 of claim 1. In view of the very high temperature conditions as described in [0028], wherein such temperatures are sufficient to keep the minerals in a molten state, it is understood that any water that may have been present would be completely evaporated at this point, which meets the claimed “drying” limitation in step 2 of claim 1. Further, in view of the fact that the cooling is performed at a cooling rate of 0.1-2°C/min, it is understood that at some point, the temperature would reach the temperature range of 100-300°C as claimed in claim 5.
Based on Feng’s disclosure in paragraph [0028] of the longitudinal beneficiation (hereinafter ‘gravity separation’) being considered as a conventional means of separation, one of ordinary skill in the art would recognize that when processing titanium-containing materials (such as, for example, the waste cemented carbide of Wang), this step of separating is a well-understood, routine, and conventional activity (MPEP 2106.05(d)) in the art of processing slags/waste materials to produce a specific, purified end product from said slag/waste material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the steps of Feng into the method of Wang, as doing so would result in an increased yield and higher purity of titanium, due to the increased separation of the titanium-containing material from the undesired waste mineral substances. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the temperature of Feng with the oxidation step of Wang, as doing 
Feng is silent regarding repeating steps 1 and 2 (in step 3 of claim 1), and is further silent regarding the step of “pickling” (in step 6 of claim 1).

With regard to the applicant’s step 3 in claim 1, of performing repetition to increase the purity, performing repetition to increase purity is a well understood, conventional, and routine activity in the art. Ernst, for example, discloses that it is known in the art to remove formed titanium and performing crushing and purification (via electrolysis), and repeating the steps to improve the purity of the product [0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform repetition of the step of crushing and separation as disclosed by Wang, Cox, and Feng above, to predictably improve the purity of the intermediate titanate product.
Ernst is silent regarding the step of “pickling” (in step 6 of claim 1).

Abayaweera teaches a method of producing titanium from titanium oxides through magnesium vapor reduction (Title, Abstract). Abayaweera teaches that any oxide or sub oxide or mixed oxide of Ti may be used [0013], such as high purity TiO2 [0034], which is analogous to the CaTiO3 obtained from the substitution in Wang, as discussed above. The TiO2
After the reaction is carried out (the reduction reaction being analogous to the thermal reduction in step 5 of claim 1), the reaction chamber is cooled, and the resulting product is washed with one or more media, such as dilute acids (such as HCl, HNO--3, or H2SO4) [0014], which meets the claimed “pickling” step in step 6 of claim 1. The resulting product is then dried [0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of dilute acids as taught by Abayaweera into step 6 of Wang, as doing so would allow for completely removing alkaline earth metal oxides formed during the reduction reaction of the titanium oxide material/titanate with the alkali earth metal reductant [0038].

Regarding claims 6 and 9:
Wang, Cox, Feng, Ernst, and Abayaweera teach the method as applied to claim 1 above.
Wang teaches that the dehydration step is performed at a pressure of 0.1-0.2 MPa [0010], which overlaps with the claimed range of 0.2-0.3 MPa.
Wang does not explicitly teach that the mole percentage of the CaTiO3  is 1-10 mol %. However, Wang discloses using CaO (i.e. “compound A” of Wang, or “modifier B” as claimed) in an amount of 3 mol % in [0041] (embodiment 1) and 5 mol % in para. [0045] (embodiment 3). It is understood that the CaO would undergo a complete conversion during an 3. Thus, the 3 mol% or 5 mol% of CaO would become ~3 mol% or ~5 mol% of CaTiO3, respectively, which is within the claimed range of 1-10 mol %.
With regard to the first compound, Wang teaches a “Compound B” that is present in an amount of 0-60 mol% [0010], which overlaps with the claimed range of 50-100 mol%. “Compound B” of Wang is selected from the group consisting of CaCl2, KCl, and LiCl [0016], which meets the claimed “first compound” of claims 6 and 9.
With regard to Compound E, Wang teaches using NaCl in an amount of 10-50% [0010], which overlaps with the claimed range of 0-40% of ”the second compound” in claim 6, and meets the ”second compound” of claims 6 and 9.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claim 7:
Wang, Cox, Feng, Ernst, and Abayaweera teach the method as applied to claim 1 above.
Wang teaches that the reductant is sodium or calcium metal [0022], which meets the reducing agent of claim 7.
Wang teaches that during the thermal reduction reaction (as discussed in the rejection of claim 1 above), a protective gas flow rate is about 5~50 mL/s [0013], which overlaps with the claimed range of 1-30 mL/s. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The protective gas used in this step is one or more of nitrogen and argon [0023], which meets the claimed “argon”.

	Regarding claim 8:
Wang, Cox, Feng, Ernst, and Abayaweera teach the method as applied to claim 1 above.
Wang teaches that the vacuum drying temperature is 20-40°C, and the vacuum degree is 0.1-0.5 MPa [0014], which overlaps with the claimed ranges of 30-50°C and 0.2-0.5 MPa, respectively. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive.
The applicant’s argument that the waste cemented carbide in step i) is different from the starting material of the claimed invention (see third paragraph on page 6 of arguments) is respectfully not found persuasive as it is not commensurate in scope with the claims. The claimed material is a “titanium-containing slag” and does not specify that the slag includes various oxides such as oxides of Ti, Fe, Ca, Si, Mg, Al, and Mn with non-negligible levels. The applicant’s specification also does not appear to disclose that the slag includes these components; even if the specification did disclose these components, it is improper to import claim limitations from the specification (MPEP 2111.01 II). The waste cemented carbides material of Wang meets 
With regard to the argument that the molten salt has limited solubility for oxide ions (see third paragraph on page 6 of arguments) is respectfully not found persuasive, as the claims are completely silent regarding the composition of the slag, solubility levels, or ratios/amounts of any of the materials used in the process (except for claim 6, which describes broad quantities that are met by Wang). Limited solubility can be overcome by, for example, using an excess of a solvent/medium, which would allow for the desired amount of low-solubility solute to be completely or mostly dissolved.
The applicant’s arguments that the oxidation and enrichment of titanium-containing slag differs from the oxidation-dissolution of waste cemented carbide (of Wang) are respectfully not found persuasive. With regard to the temperature, this limitation is taught by Feng who discloses an oxidation temperature of 1200-1500°C (which is within the claimed range of 1100-1500°C) as discussed in the previous rejection and in the updated rejection above. 
With regard to the statements (see first paragraph on page 7 of arguments) that the claimed invention produces the intermediate Ca2TiO3 (examiner notes in the interest of clarity that this is different than CaTiO3 discussed in the applicant’s disclosure), a solid compound that is able to be marketed as a product, the applicant’s claims and disclosure is completely silent regarding Ca2TiO3 let alone producing and marketing this intermediate. In the case where the applicant meant to state “CaTiO3” (perovskite) instead of Ca2TiO3 (based on at least page 8 of the specification), this intermediate is prima facie expected based on the combined teachings of Wang and Feng, as Feng teaches that perovskite is produced [0027].

The applicant’s argument that Wang’s process as a whole requires dissolution of the starting material in the molten salt media, which is very different than the claimed invention (see paragraph bridging pages 7-8 of arguments) is respectfully not found persuasive; the claimed invention requires mixing the CaTiO3 with a molten salt medium as well. The difference between the claimed invention and Wang is a difference in purity levels (due to, for example, the repetition of steps 1 and 2 in step “3)” of claim 1 of the applicant’s invention), but the claimed invention is completely silent regarding the quantities/ratios of any of the materials used in the process (except for claim 6, which describes broad quantities that are met by Wang), and is further silent regarding the purity level of the end product. Thus, mixing a waste cemented carbide (which presumably contains a relatively smaller fraction of titanium, but contains titanium nonetheless) with a molten salt medium and performing oxidation, as taught by Wang, still meets the broadest reasonable interpretation of the claimed steps which are silent regarding purity or yield levels of the end products or intermediates. In addition, Cox and Feng further render obvious using higher purity substances (with respect to titanium) in order to achieve a higher purity end product. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731